— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 12, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a biller for an advertising company who had been *623selected for jury duty, was terminated from her employment after she failed to report to work when jury duty was not scheduled. We conclude that substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant lost her employment under disqualifying circumstances. Unauthorized absences from work, as well as the failure to follow an employer’s established procedures regarding notification of absences, may constitute disqualifying misconduct (see, Matter of Sahagian [Sweeney], 236 AD2d 733). The record reveals that claimant was directed to report to work when jury duty was not scheduled and to notify the employer if she intended to be absent for any other reason. Despite her knowledge of this policy, claimant failed to notify the employer when she was absent on three days that the jury was not scheduled to meet. Claimant’s assertion that she properly notified her employer of the absences created a credibility issue which the Board was entitled to resolve (see, Matter of Williams [Sweeney], 241 AD2d 741, appeal dismissed 91 NY2d 848). We have examined claimant’s remaining contentions and find them to be lacking in merit.
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.